DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 June 2021 has been entered.
 
Claim Rejections - 35 USC § 102, 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tanaka (JP 2017-071355 as provided by Applicant).
Regarding claim 1, Tanaka discloses a vehicle seat comprising: a seating part (10 for instance); a seat back (2 for instance), wherein the seating part and the seat back define a gap (adjacent 51) therebetween, the gap being formed on a front face of the vehicle seat, and wherein a recessed opening (331) is formed on the front face of the seating part, the recessed opening having an anchor (21) configured to anchor a child safety seat; and a flat cover member (50) that is provided on the front face of the vehicle seat and is capable of covering the opening, wherein the cover member has a base-end portion (at 51) that is fixed to the vehicle seat and a free-end portion (at 52) that is not fixed to the vehicle seat and can be freely inserted into the gap between the seating part and the seat back (it would be capable of such arrangement; see Figure 5 for instance showing the free-end adjacent the gap), and a hard plate (50C) is provided in the free-end portion of the cover member; the cover member has a front surface layer (50A) and a back surface layer (50D), the hard plate is installed within the front surface layer and the back surface layer, and the hard plate is made of a resin or a metal having higher rigidity than the front surface layer and the back surface layer (see paragraph 33).  Tanaka accordingly appears to disclose a seat as claimed but may not clearly show the free-end portion inserted into the gap.  However, even if this were not possible in the disclosed arrangement, as changes in size, shape, and location of components requires only routine skill in the art, it would have been obvious to one of 
Regarding claim 2, Tananka further discloses the base-end portion of the cover member is fixed to the seating part at a portion forward of the opening but does not disclose the covered and uncovered positions as claimed.  However, as rearrangement and/or reversal of components requires only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an arrangement as claimed (e.g. by reversing the orientation of the cover) based on normal variation to improve comfort, operation, or aesthetics for a variety of users.
Regarding claims 3 and 4, Tanaka, discloses a seat as explained above but does not disclose a further hard plate.  However, as duplication and rearrangement of components requires only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangement as claimed based on normal variation to improve function, comfort, and convenience for a variety of users.
Regarding claims 5 and 6, Tanaka, discloses the base-end portion of the cover member is fixed to the seat back at a portion above the gap between the seating part and the seat back; and the opening is configured to be uncovered when the free-end portion is inserted into the gap between the seating part and the seat back, and configured to be covered with the cover member when the free-end portion is taken out from the gap and hangs down toward the opening, wherein the hard plate is provided so as be placed at a position corresponding to the opening when the free-end portion hangs downDB1/ 117860569.13PATENTAttorney Docket 042715-5246Application No. 16/361,348 toward the opening (this is the general arrangement; see Figures 4 and 5 for instance).  Note that while the base-end portion is viewed as “above the gap,” even if this were not clearly the case, as changes in size, shape, and location of components requires only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an arrangement as claimed based on normal variation to improve comfort, operation, or aesthetics for a variety of users.

Regarding claims 8 and 9, Tanaka discloses and/or renders obvious the limitations as explained in the rejections above but may not explicitly disclose the claimed dimensions of the plate.  However, as changes in size, shape, and location of components requires only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an arrangement as claimed based on normal variation to improve comfort, operation, or aesthetics for a variety of users.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection based on Applicant’s IDS submitted 9 June 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155.  The examiner can normally be reached on Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP F GABLER/Primary Examiner, Art Unit 3636